                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SAMUEL MCCRAY,

                   Petitioner,                             8:21CV7

       vs.
                                                            ORDER
STATE OF NEBRASKA, and SCOTT R.
FRAKES, Director of the Nebraska
Department of Correctional Services;

                   Respondents.


       IT IS ORDERED that Respondents shall file their reply to Petitioner’s Motion
for Reconsideration (Filing 19) on or before June 8, 2021. Respondent may attach
additional records to their response if they deem appropriate.

      Dated this 25th day of May, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
